                Case 2:10-cr-00336-RAJ Document 84 Filed 05/07/19 Page 1 of 5



                                                                   The Honorable Richard A. Jones
1

2

3

4

5

6
                           UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE

8    UNITED STATES OF AMERICA,
                                                        NO. CR10-336RAJ
9    Plaintiff,
                                                      RESPONSE TO PLAINTIFF’S
10            v:
                                                      OPPOSITION TO DEFENDANT’S
11   COLTON HARRIS MOORE,                             MOTION FOR TERMINATION FROM
                                                      SUPERVISED RELEASE
12   Defendant.
     .
13

14

15            The Defendant, Colton Harris Moore, by and through his attorney, Colleen A. Hartl, files

16   this response to Plaintiff’s Opposition to Colton’s Motion for Early Termination of Supervised

17   Release.
         I.        Response to Government’s Opposition
18
         The plaintiff objects to Colton’s motion for termination because “the travel restriction
19
     “precludes” him from embarking on a career as a highly paid public speaker, and from visiting
20
     friends…”. (Page 1, Opposition). To clarify, and contrary to the attitude exhibited by the
21
     government, one reason Mr. Harris Moore makes his request, and as stated in his motion, is allow
22
     “travel out of Western Washington and take advantage of work opportunities outside the small
23
     geographical area to which he is restricted.” When he asked his former probation officer, Angela
24
     McWynn, about the ability to travel in general, she told him “expect that request to take up to
25
     RESPONSE- 1                                                        COLLEEN A. HARTL
                                                                    23321 62ndAvenue South, #E103
                                                                       Kent, Washington 98032
                                                                             206-715-2715
                                                                          FAX: 206-260-3424
             Case 2:10-cr-00336-RAJ Document 84 Filed 05/07/19 Page 2 of 5




1    three months to process”. The reason it would take so long, he was told, was because he was

2    treated differently. As an example, Colton made a request to move to Arizona last year. He has

3    a good friend in Arizona who would have helped him establish himself financially as well as

4
     move beyond the shadow of his notoriety, which while arguably deserved over 10 years ago, is

     simply no longer his reality and something he constantly strives to overcome. That took months
5
     to process and in the end his request was denied. A request to travel must be approved by his
6
     direct officer, who then passes it to his supervisor, who passes it to her supervisor for approval.
7
     He was told he is treated differently because of his notoriety. According to his current officer,
8
     Blake Gjefle, the request to visit friends takes about two weeks to approve. Two weeks to approve
9
     visiting outside Western Washington. This is but one reason Colton makes his motion.
10
        Second, he was also told by probation that should he want to go into business or partner with
11
     anyone “that person’s financial history and current financials are treated as your (Colton’s) own.”
12
     That means the prospective partner has to reveal their financial information to a government
13
     agency and fill out pages of documents at the request of probation. The individuals who were
14   considering partnering with Colton declined to be involved in the process, not surprisingly.
15   These are but examples of how supervised release conditions have deterred his forward
16   movement. But for the restrictive conditions, Mr. Harris Moore would be in a much better
17   position, financially and personally, than he is now. Yes, he’s tired of probation. He wants to

18   move beyond these restrictions and move into his life. Even with the restrictions, Colton has

19   moved ahead, and he not only moves ahead as we all do, but he moves ahead with a burden most

20   of us don’t have. The burden of publicity based on a persona from over 10 years ago. He moves

21
     ahead despite all the forces holding him back.

        Third, the change in circumstance is the dramatic change experienced Mr. Harris Moore over
22
     the past years. This change dramatically debunks the odds, and what everyone expected. This
23
     change has built up pressure to move forward but without the ability to do so meaningfully
24
     because of the conditions placed on him.
25
     RESPONSE- 2                                                         COLLEEN A. HARTL
                                                                     23321 62ndAvenue South, #E103
                                                                        Kent, Washington 98032
                                                                              206-715-2715
                                                                           FAX: 206-260-3424
               Case 2:10-cr-00336-RAJ Document 84 Filed 05/07/19 Page 3 of 5




1       It has been over 10 years since Colton has committed a crime or acted out of society’s norms.

2    In 10 years, he’s grown from a boy to a man. A good, responsible man. Even the recent pictures

3    of him in the press are over 10 years old. He has learned, though horrific experiences, both within

4
     and without the justice system, the consequences of actions.            He never shirked from his

     responsibilities and he won’t in the future. Restitution is constantly on his mind. He has told
5
     me, even if he was never placed on supervised release, after what he went through, he would not
6
     commit another crime and he would pay restitution. The “Barefoot Bandit” has not been his
7
     identity or reality for over 10 years. The “Barefoot Bandit” is gone. Granted, the prosecutor
8
     hasn’t met Colton so there’s no way for him to assess whether this is true. His reasons, to prevent
9
     early release, are assumptions. Colton understands this and holds no ill will towards the
10
     prosecutor’s office for not having a complete picture.
11
        And as evidenced by the government’s own documents, the probation report filed with the
12
     court, Mr. Gjefle states: “I recognize Mr. Harris-Moore’s efforts on supervision and cannot think
13
     of anything he could have done better.           He should be commended for the outstanding
14   compliance…”. If that’s not extraordinary conduct, as stated by his officer, I can’t imagine what
15   would be.
16            If the purpose of probation is to reintegrate the offender back into society as a productive,
17   law-abiding citizen, that’s been done. Probation has nothing else to offer him. Frankly, it’s a

18   waste of resources to continue. Mr. Gjefle has one more visit scheduled with Colton before his

19   final release. One more visit – that’s the extent of “active” probation in this case; and that’s not

20   the problem. The problem is the other conditions. The conditions that arise when Colton seeks

21
     to move forward. These are the conditions blocking that movement and the conditions Colton

     seeks to have removed.
22
        II.        Unsupervised Probation
23
        Colton has proposed to the government that he be placed on unsupervised probation, and
24
     report to the court directly. This would maintain the condition, among others, of no law
25
     RESPONSE- 3                                                           COLLEEN A. HARTL
                                                                       23321 62ndAvenue South, #E103
                                                                          Kent, Washington 98032
                                                                                206-715-2715
                                                                             FAX: 206-260-3424
             Case 2:10-cr-00336-RAJ Document 84 Filed 05/07/19 Page 4 of 5




1    violations. There would be oversite on his case as it moves to the September end date. Of course,

2    this request is subject to the court’s schedule and willingness to order unsupervised probation,

3    but he would unhesitatingly agree to this placement.

4
            We did not get a response to this request from the government, so we include it here as a

     meaningful compromise to the motion.
5

6           Respectfully submitted this 7th day of May 2019.

7

8                                                           _________________________________
                                                            Colleen A. Hartl, WSBA #18051
9                                                           Attorney for Colton Harris Moore
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     RESPONSE- 4                                                        COLLEEN A. HARTL
                                                                    23321 62ndAvenue South, #E103
                                                                       Kent, Washington 98032
                                                                             206-715-2715
                                                                          FAX: 206-260-3424
             Case 2:10-cr-00336-RAJ Document 84 Filed 05/07/19 Page 5 of 5




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     RESPONSE- 5                                           COLLEEN A. HARTL
                                                       23321 62ndAvenue South, #E103
                                                          Kent, Washington 98032
                                                                206-715-2715
                                                             FAX: 206-260-3424
